08/23/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0390



                               No. DA 22-0390

STATE OF MONTANA,

                 Plaintiff and Appellee,
           v.

KELLY DEAN WORTHAN,

                 Defendant and Appellant.

            ORDER GRANTING APPELLANT EXTENSION


       On Appeal from the Montana Twenty-First Judicial District Court,
          Ravalli County, the Honorable Jennifer B. Lint, Presiding


GOOD CAUSE APPEARING, Appellant, Kelly Worthan’s Motion for Extension
until October 1, 2022 in the above-entitled matter is GRANTED.


Date                                       Justice of the Montana Supreme Court




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                       August 23 2022